DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more correlators, the first trained correlator, the second trained correlator, the modification processor, and virtual biometric data, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-15, the term "conventional videogame controller" renders the claim indefinite because it is unclear what the intended scope of a claim is.  See MPEP § 2173.05(d).
To fix this, just remove the word “conventional” from the claims.  

Regarding claims 3 and 12, the terms “virtual biometric data” and “a subset of the virtual biometric data” are used.  It is not clear what these term mean.  The specification recites that, “a first trained correlator receives the first input and generates virtual biometric data”.  However, claim what generated something does not make it clear what 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US PG pub 2013/0007013) in view of Aghdaie et al. (US PG pub 2018/0369696)

Geisner et al. shows all of the limitations of the claims except for specifying that a final output data relating to an emotionally driven likelihood of the user subsequently quitting a current game session, a likelihood above a threshold value of the current user quitting, and proportional to how soon the user is likely to quit.
Geisner et al. shows
In regards to claims 1 and 14-15,

comprising 
one or more conventional videogame controllers (gaming devices 104 and 108) operable to provide data to the game selection system;  
one or more correlators (Server 202, [0022] Any suitable attributes may be tracked and stored.  For example, attributes such as emotional responses, personalities, and temperaments of a user as determined through detection of animated voice inflection, speech recognition, player posture changes, facial expression recognition, pupil dilation, voice volumes, text chat analysis, etc. may be tracked and stored while a user plays another user in a game.”) trained to 
receive as a first input data (see sensors 124 and 128 with paragraph [0014]) relating to a user's interaction with the one or more conventional videogame controllers during a current game session, and 
generate as a final output data (from above, the final data consists of the current sensed attributes along with user profiles, see [0025]); and 
a modification processor configured to modify a parameter related to matching the current user to a subsequent game session in response to the final output data. 
 
In regards to claim 2,
one trained correlator that receives the first input and generates the final output data. (see above, server 202)

In regards to claim 3,
a first trained correlator (see above, a first component of server 202.  It receives sensor input and generates a virtual record) that receives the first input and generates virtual biometric data;  and 
a second trained correlator (see above, a second component of server 202.)   that receives as an input at least a subset of the virtual biometric data, and generates the final output data. (see above for final output data)
 
In regards to claim 5,
the final output data indicates an estimation of an emotional state of the current user. ([0022], “For example, attributes such as emotional responses, personalities, and temperaments of a user as determined through detection of animated voice inflection, speech recognition, player posture changes, facial expression recognition, pupil dilation, voice volumes, text chat analysis, etc.” )
 


in which one or the conventional videogame controller is one selected from the list consisting of: 
i. a handheld videogame controller;  
ii.  a head mounted display;  and 
iii.  a video camera. 
(see paragraph [0014], “hand-held input devices such as game controllers”)
 
In regards to claims 8 and 10-11,
in response to final output data indicating, the modification processor is configured to temporarily reduce the effective skill level of the user for the purposes of selecting the next game or other players for the user.   ([0020], “The database 210 may store information global and/or local player attributes and use them to classify users in negative match groups.  Further, the negative matching engine may perform different rankings for global and local attributes.”  The change in ranking or defined skill level or user character class of the user is used to determine the next match.)

In regards to claim 12,
 a first correlator is trained with target biometric feedback data and corresponding conventional videogame 
a second correlator is trained with one or more from the list consisting of: 
i. when a user quits the game;  and 
ii.  an emotional state of the user as target data;  and one or more from the list consisting of: (see emotional state above)
i. biometric feedback data;  and 
ii.  virtual biometric data generated by the first trained correlator, as input data, to generate the final output data. ([0014], biometric sensors)
 

Aghdaie et al. teaches, 
In regards to quitting in claims 1, 4, 6, 13, 14, and 15
[0032], “For example, if an analysis of the user interaction information of the user indicates that the user tends to play the video game with other users that use melee-based characters, but will quit the game or match at a higher than average rate when paired with users that use range-based characters, the user may be associated with a user cluster that indicates a teammate preference for users who use melee-based characters.”  Quitting indicates an estimation of the likelihood of being tired, frustrated or bored.
[0005], “The predicted retention rate may indicate an amount of time each user from the plurality of users will play the video game.  Moreover, the method may include determining whether the predicted retention rates of the plurality of users satisfy a retention threshold.”

Based on the teaching of Aghdaie et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Geisner et al. to incorporate a final output data relating to an emotionally driven likelihood of the user subsequently quitting a current game session, a likelihood above a threshold value of the current user quitting, and proportional to how soon the user is likely to quit in order to keep the user from quitting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715